Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112/101

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim11 is rejected under 35 U.S.C. 101 because the claimed invention is not statutory in that it simply recites “using” a zeolite, with no active steps (i.e. reacting the feedstock to produce the product),
Alternately, the claim is also indefinite because it is incomplete in the lack of any specifically recited process steps.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kokotailo et al.


Claim 10 is directed to a ZSM-5 product made by the process of claim 1. Kokotailo et al. disclose the structure of ZSM-5, and thus anticipate the instantly claimed ZSM-5.  They also disclose the material has utility in an MTO process.  The entirety of the document is highly relevant to the characterization of ZSM-5.
Alternatively, the reference can be considered different from the claimed ZSM-5, because the particularly claimed process steps are not disclosed.  However, the instantly claimed material would have been obvious because the artisan is aware that ZSM-5 made by any method is still a particularly characterized material that will be identified by the characteristics thereof.  As a result, it is considered that “Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making.”  In re Brown, 173 USPQ 685 and In re Fessman, 180 USPQ 324.  Furthermore, product-by-process claims do not patentably distinguish the product of reference even though made by a different process.  In re Thorpe, 227 USPQ 964.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0056805 to Kim et al. in view of the Liu et al. article.
Kim et al. disclose a method for making a zeolite-based ZSM-5 material.  Kim et al. disclose this method to involve mixing sources of silica, alumina and sodium salt materials in amounts that satisfy Equation 1, as claimed herein.  The reference further .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of the Liu et al. article as applied to claims 1 and 10 above, and further in view of US 2015/0099912 to Nesterenko et al.
	Kim et al. differs from the instant claim in the failure to recite the specific processes that the ZSM-5 catalyst they produce is intended.  However, it would have been obvious to employ a ZSM-5 catalyst as claimed herein in an oxygenate-to-olefin process because this is a notoriously well-known process to be conducted in the presence of ZSM-5, as is evidenced by Nesterenko et al.  See the claims of Nesterenko et al.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,539,545 discloses the production and characterization of SSZ-96.  US 7,872,277 discloses the production and characterization of MCM-22 type zeolites.  US 2014/0024523 discloses molecular sieve synthesis under agitating conditions.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732